COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      $4,416.00 in United States Currency v. The State of Texas

Appellate case number:    01-13-00514-CV

Trial court case number: 11-CV-1941

Trial court:              122nd District Court of Galveston County

       This case was abated and remanded to the trial court on July 3, 2013. In the order of
abatement, we ordered the trial court to execute “a written, signed order granting the State’s non-
suit.” On September 18, 2013, the trial-court clerk filed a supplemental clerk’s record,
containing the trial court’s written, signed order granting the non-suit.

       Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant is ORDERED to pay one-half of the $175 filing fee to this Court no later than
10 days from the date of this order and the other one-half of the $175 filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 5, 42.3.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn Keyes
                    Acting individually      Acting for the Court

Date: September 24, 2013